Title: From James Madison to James Madison, Sr., 12 August 1787
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Augst. 12. 1787.
I wrote to you lately inclosing a few Newspapers. I now send a few more, not because they are interesting but because they may supply the want of intelligence that might be more so. The Convention reassembled at the time my last mentioned that they had adjourned to. It is not possible yet to determine the period to which the Session will be spun out. It must be some weeks from this date at least, and possibly may be computed by months. Eleven States are on the ground, and have generally been so, since the second or third week of the Session. Rhode Island is one of the absent States. She has never yet appointed deputies. N.H. till of late was the other. That State is now represented. But just before the arrival of her deputies, those of N. York left us. We have till within a few days had very cool weather. It is now pleasant, after a fine rain. Our accts. from Virga. give us but an imperfect idea of the prospects with you. In particular places the drouth we hear has been dreadful. Genl. Washington’s neighbourhood is among the most suffering of them. I wish to know how your Neighbourhood is off. But my cheif anxiety is to hear that your health is re-established. The hope that this may procure me that information is the principal motive for writing it, having as you will readily see, not been led to it by any thing worth commun[i]cating. With my love to my mother & the rest of the family I remain Dear Sir Yr. Affe. Son
Js. Madison Jr
 